Citation Nr: 0530077	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-18 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than January 8, 2002 
for the award of a 10 percent disability rating for right 
(major) ring finger disability with favorable ankylosis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from October 1950 to June 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the San Juan, 
the Commonwealth of Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO increased the disability rating for service connected 
right (major) finger disability from a noncompensable rating 
to a 10 percent rating effective January 8, 2002.  The 
veteran has appealed the effective date of award assigned.  
The Board remanded the case to the RO in December 2003 for 
consideration of additional issues.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated May 1999 denied an 
increased (compensable) rating for right ring finger 
disability with favorable ankylosis.

2.  The veteran next filed a claim for an increased rating 
right (major) ring finger disability with favorable ankylosis 
on January 8, 2002.

3.  An increase in disability resulting for service connected 
right (major) finger disability with favorable ankylosis was 
not factually ascertainable as occurring within one year from 
the date of informal claim filed on January 8, 2002.


CONCLUSIONS OF LAW

1.  A May 1999 RO rating decision, that denied an increased 
(compensable) rating for right (major) ring finger 
disability, is final.  38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.302(a) (1999).

2.  The criteria for an effective date earlier than January 
8, 2002 for the 10 percent award for right (major) ring 
finger disability with favorable ankylosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (1999-2001); 38 C.F.R. §§ 3.400(o)(2), 
3.155, 3.157 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement an effective date earlier than 
January 8, 2002 for a grant of a 10 percent disability rating 
for right (major) ring finger disability with favorable 
ankylosis.  He essentially argues that his right ring finger 
disability has been manifested by chronic pain with loss of 
motion since his discharge from service in June 1955.

Generally, the effective date of an award based on a claim 
for increase of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation specified than an 
effective date of an award based upon a claim for increased 
disability rating "shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, 
if application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2005).  An earlier effective date of award may only be 
assigned if the claim for an increase is received within one 
year of the date that the increase was factually 
ascertainable.  Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 
1998).

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  Where, as in this 
case, a formal claim has already been allowed, certain 
submissions will be accepted as an informal claim such as a 
report of examination or hospitalization by the VA.  
38 C.F.R. §§ 3.157(b)(1)-(b)(3) (2005).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992); 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(2005).  The United States Court of Appeals for the Federal 
Circuit has emphasized VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).

The facts in this case are not in material dispute and may be 
briefly summarized.  The veteran was service connected for 
right (major) ring finger disability with favorable ankylosis 
in an April 1966 rating decision, and assigned an initial 
noncompensable evaluation under Diagnostic Code 5227.  His 
physical examination demonstrated ankylosis of the right ring 
finger at the distal interphalangeal joint with a 90-degree 
flexion contracture.  A compensable rating under Diagnostic 
Code 5227 required extremely unfavorable ankylosis to be 
rated as analogous to amputation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (1965).  This decision was upheld by a 
February 1967 Board decision. 

In pertinent part, the veteran filed a claim for an increased 
rating in January 1999.  A February 1999 VA examination 
recorded the veteran's complaint of chronic pain with 
limitation of motion, and physical examination demonstrated 
ankylosis of the right fourth distal interphalangeal joint in 
flexion of approximately 80 degrees that was functionally 
favorable.  An x-ray examination demonstrated flexion 
deformity of the 4th distal interphalangeal joint, and early 
degenerative osteoarthritis of the 5th distal interphalangeal 
joint.  An increased (compensable rating) for right ring 
finger disability was denied by means of an RO rating 
decision dated May 12, 1999.  The veteran was advised of this 
decision by RO letter dated May 20, 1999, but he did not file 
a timely appeal.  See 38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.302(a) (1998) (a Notice of Disagreement (NOD) 
shall be filed with the agency of original jurisdiction 
within 1-year from the date that the agency mails notice of 
the determination).  An unappealed determination of the 
agency of original jurisdiction is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2005).

The record next reflects that the veteran submitted a VA Form 
21-4138 received by the RO on January 8, 2002 that has been 
accepted by the RO as constituting the application for 
benefits accepted as the effective date of award for the 
increased rating claim on appeal.  VA examination in February 
2002 again reported the veteran's complaint of chronic pain 
with limitation of motion.  His physical examination 
demonstrated painful motion of the right ring finger with 
favorable ankylosis.  The examiner did not conduct an x-ray 
examination, but referred to the February 1999 results 
demonstrating flexion deformity of the 4th distal 
interphalangeal joint, and early degenerative osteoarthritis 
of the 5th distal interphalangeal joint.  

An RO rating decision dated May 2002 granted an increased 
rating for right ring finger disability, under Diagnostic 
Code 5227-5003, effective to January 8, 2002.  In so doing, 
the RO reasoned as follows:

"Evaluation of right ring finger condition with 
favorable ankylosis (major), which is currently 0 
percent disabling, is increased to 10 percent 
effective January 8, 2002.  Evidence reviewed and 
considered refers [to] veteran['s] complain[t] of 
pain.  Therefore, a 10% evaluation is assigned 
taking into consideration that there may be 
functional loss associated with pain or to 
weakness.  A higher evaluation of 20 percent is 
not warranted unless there is amputation of the 
right finger with metacarpal resection involving 
loss of more than one-half [of] the bone."

The record reflects that an RO decision dated May 1999 became 
final for jurisdictional purposes as the veteran did not 
submit a timely notice of disagreement.  There is no written 
communication from the veteran that could be construed as an 
application for an increased rating prior to January 8, 2000.  
Review of VA clinic records only includes a November 2001 
primary follow-up clinic note regarding skin abnormalities.  
At that time, a general physical examination noted a finding 
of right 4th finger flexion contracture of the distal 
interphalangeal joint, but reported no subjective complaints 
and provided no treatment.  There is no record of treatment 
for the service connected right ring finger disability 
between the time period of May 1999 and January 2002.  On 
this record, the Board cannot construe any evidence or 
information contained in the VA clinic records as 
constituting an informally raised claim under 38 C.F.R. 
§ 3.157.  See 38 C.F.R. § 3.157(b)(1) (2005) (date of VA 
outpatient examination will be accepted as the date of 
receipt of claim only when such reports relate to examination 
or treatment of a disability for which service connection has 
been previously established.)  Thus, the question on appeal 
is whether it is factually ascertainable from any of the 
evidence of record that the veteran's disability underwent an 
increase in disability in the one year period prior to prior 
to January 8, 2002.

A review of the record clearly shows that the veteran's 
report of lay symptoms has remained unchanged since the time 
of the February 1999 VA examination.  His physical findings 
also remained unchanged.  The applicable schedular criteria 
also remained unchanged providing for a noncompensable 
evaluation for ankylosis of any finger other than the thumb, 
index finger or middle finger.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (1999-2001).  A note to Diagnostic Code 5227 
indicated that, in cases involving extremely unfavorable 
ankylosis, the condition would be evaluated as amputation 
under Diagnostic Codes 5152 through 5156.  Under the criteria 
of Diagnostic Code 5155, a 10 percent evaluation was 
assignable for amputation of the ring finger without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  A 20 percent evaluation was assigned 
with metacarpal resection (more than one-half the bone lost).

In granting a 10 percent rating effective January 8, 2002, 
the RO appears to have applied an extremely favorable 
interpretation of 38 C.F.R. § 4.59 that instructs the rating 
specialist to recognize that painful motion due to arthritis 
should entitle a claimant to at least the minimum compensable 
evaluation for the joint involved.  Furthermore, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 provided that, when 
rated for limitation of motion, a higher rating could be 
assigned if there was additional limitation of motion from 
pain or limited motion on repeated use of the joint.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  In this 
case, the service connected right ring finger disability does 
not manifest x-ray evidence of arthritis, and an increase in 
disability was not factually ascertainable as occurring 
within one year from the date of informal claim filed on 
January 8, 2002.  Rather, the lay and medical evidence 
demonstrates no change in disability in between the time 
period from 1999 to 2002.  No argument has been made that the 
RO's final May 1999 decision was the product of clear and 
unmistakable error (CUE).  As such, the Board finds that an 
effective date prior to January 8, 2002 is not warranted.

In deciding the claim, the Board has carefully reviewed the 
claims folder to ensure compliance with the Veterans Claims 
Assistance Act (VCAA) of 2000.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law defines VA's notice and 
duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose specific 
notice requirements on the part of VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Specifically, VA has a 
duty to notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice 


requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  The claim on appeal stems 
from a notice of disagreement filed with respect to an 
effective date of award assigned after a grant for an 
increased rating.  A February 2002 RO letter advised the 
veteran of the elements of (1), (2) and (3) above with 
respect to substantiating the increased rating claim.  A 
February 2004 RO letter advised the veteran of elements of 
(1), (2) and (3) with respect to establishing an earlier 
effective date of award.  This letter advised the veteran 
that, in addition to certain specified information and/or 
evidence deemed relevant to his claim, to "[p]lease submit 
any additional information that will help substantiate your 
claim."  In addition, the rating decision on appeal, the 
statement of the case (SOC) and the supplemental statement of 
the (SSOC), told him what was necessary to substantiate his 
claim.  In fact, the rating decision on appeal, the SOC and 
the SSOC provided him with specific information as to why his 
claim was being denied, and of the evidence that was lacking.  
The September 2002 SOC and October 2004 SSOC supplied the 
veteran with the complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 


(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
There is no indication that any aspect of the VCAA compliant 
language that may have been issued post-adjudicatory has 
prevented the veteran from providing evidence necessary to 
substantiate his claim and/or affected the essential fairness 
of the adjudication of the claim.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The claims 
folder included service medical records, and the RO obtained 
VA treatment notes identified by the veteran as the only 
relevant evidence pertaining to the claim.  VA was not 
necessary as the claim essentially involves a retroactive 
review of the evidence of record prior to January 8, 2000, 
and the claims folder included VA examination reports dated 
May 1999 and February 2002.  The evidence and information of 
record, in its totality, provides the necessary information 
to decide the case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 4.2 (2004).  There is no reasonable possibility 
that any further notice or assistance would be capable of 
substantiating the claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).




ORDER

An effective date prior to January 8, 2002 for the 10 percent 
award for right ring finger disability is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


